Citation Nr: 0707055	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-14 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System, 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Memorial 
Medical Center from November 14, 2004 to November 23, 2004.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from June 1982 
to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Illiana Health Care System (IHCS) that 
denied payment of medical expenses.  The veteran filed a 
notice of disagreement in April 2005, a statement of the case 
was issued in April 2005 and a substantive appeal was 
received in May 2005.

The appeal is REMANDED to the Illiana Health Care System in 
Danville, Illinois.  VA will notify the appellant if further 
action is required.


REMAND

The veteran is seeking payment for private medical care 
rendered from November 14, 2004 to November 23, 2004 at 
Memorial Medical Center under the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177, 113 Stat. 1556 
(1999).  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000 - 1008 (2006).  The IHSC denied the veteran's claim 
because VA facilities were feasibly available to provide 
care.  However, there is no documentation in the claims file 
to support this finding.  The Board believes that additional 
development is necessary to allow for informed appellate 
review with regard to the distances involved between the 
private hospital and a VA facility.  

Further, a March 2005 private opinion indicated that it would 
have been unwise to transfer the veteran to another 
institution for treatment.  Thus, the Board also finds that a 
medical opinion is necessary to determine whether the care 
provided in November 2004 at Memorial Medical Center was for 
an emergent condition.  

Lastly, the veteran has indicated that he sought treatment in 
November 2004 at the VA Medical Center in Iowa City for the 
same condition that he was later treated for at Memorial 
Medical Center.  However, the claims file does not include 
any VA medical records.  Further, it does not appear that VA 
records from Iowa City have been requested.  Any pertinent VA 
medical records must be associated with the claims file.  
Thus, such records should be obtained to fully meet the 
requirements of 38 C.F.R. § 3.159. 



Accordingly, the case is REMANDED for the following actions:

1.  The IHCS should document for the 
claims file the distances between 
Memorial Medical Center and the nearest 
VA medical facility capable of treating 
the veteran for the medical problems 
presented in November 2004.

2.  Appropriate action should be taken to 
obtain copies of all pertinent VA medical 
records from October 2004 to November 
2004 from the VA Medical Center in Iowa 
City.  If these records are not 
available, it should be clearly stated in 
the claims file.

3.  Thereafter, the claims file should 
be sent to an appropriate VA medical 
doctor who, after reviewing the file in 
its entirety, should address the 
following:

a.  Whether the treatment received from 
November 14, 2004 to November 23, 2004 
at Memorial Medical Center was for a 
medical emergency?  In this regard, was 
the treatment of such a nature that 
delay in obtaining the treatment would 
have been hazardous to life and health.

b.  If it is determined that the 
veteran was treated for a medical 
emergency condition, the physician 
should state when it ended (i.e. when 
did the veteran become stabilized).  In 
this regard, the physician should state 
whether at any time the veteran could 
have been safely transferred to a VA 
facility or whether the veteran could 
have reported to a VA facility for 
continuation of treatment for the 
disability.

c.  State whether a VA facility was 
feasibly available. In addressing this 
question, the physician should note 
whether the urgency of the veteran's 
medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment or the 
nature of the treatment made it 
necessary or economically advisable to 
use Memorial Medical Center.  The 
physician should also address whether 
VA had the ability to provide immediate 
treatment, including surgical, and if 
not, whether any delay in treatment 
would have had a negative impact on the 
veteran's health.

A complete rationale for all opinions 
expressed should be given.

4.  Thereafter, the IHCS should review 
the veteran's claim and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



